Citation Nr: 1038668	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-41 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 and 
from July 1978 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the claim in May 2008.  The 
case has been returned to the Board for further appellate review.  

In February 2008, a hearing was held before the undersigned 
Veterans Law Judge sitting at the Central Office in Washington, 
DC.  A transcript of the hearing testimony is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The May 2008 remand directed the RO to arrange for a VA 
examination and obtain a medical opinion regarding whether the 
Veteran's current coronary artery disease with hypertension was 
related to his active duty service, to include a discussion of 
whether it was related to in-service complaints of chest pains, 
shortness of breath and pre-hypertensive blood pressure readings.  
In making this determination the examiner was to specifically 
address an April 2008 private opinion offered by Ann Marie 
Gordon, M.D., M.P.H., that it was at least as likely as not that 
the in-service complaints of chest pain and shortness of breath 
were early indicators of coronary artery disease and therefore 
contributed to the Veteran's myocardial infarction and subsequent 
diagnosis of coronary artery disease.

The Veteran was provided with a VA examination in September 2009.  
Following the examination the examiner stated that the Veteran 
had a long history of hypertension with an unknown onset and a 
history of high cholesterol; both of which were known to increase 
the risk of coronary artery disease and myocardial infarction.  
The examiner then opined that it was not at least as likely that 
these conditions were related to active service.  The examiner 
did not, however, provide a rationale for this statement, nor did 
he address the information requested by the Board.  Additionally, 
the Board notes that the remand directed that the examination was 
to be conducted by a cardiologist, however, the examination was 
conducted by a nurse practitioner.  

Additionally, the Board remand directed the RO to request 
treatment records from Dr. Lando from 1990 to February 1995.  
There is no indication that there was ever any attempt to request 
these records.  

In the September 2010 post-remand brief, the representative 
argued that the examination was inadequate because it was not 
given by a cardiologist, because the VA examination did not 
address the other opinions given, and because records from Dr. 
Lando were never requested.  Another remand was therefore 
requested.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  If the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  In light of the decision in Stegall, and the 
fact that the development sought by the Board in this case has 
not been fully completed, another remand is now required.  38 
C.F.R. § 19.9 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation, the RO 
must attempt to obtain for the record copies 
of any medical/treatment records pertaining 
to care provided by the Dr. Lando from 
January 1990 to February 1995.  All records 
obtained or responses received should be 
associated with the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter, the Veteran should be 
scheduled for a VA cardiovascular 
examination, to be performed by a 
cardiologist, to determine the nature and 
etiology of his coronary artery disease with 
hypertension.  The claims folder, to include 
a copy of this Remand, must be made available 
to and be reviewed by the examining 
cardiologist.  All indicated studies and 
tests must be accomplished, and all clinical 
findings should be reported in detail.  Based 
upon a thorough review of the claims folders, 
the examination results and sound medical 
principles, the cardiologist must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
Veteran's coronary artery disease and/or 
hypertension is related to his active duty 
service, to include due to in- service 
complaints of chest pain, shortness of 
breath, and pre hypertensive blood pressure 
readings.  The examiner must consider and 
address the April 2008 medical opinion 
provided by Ann Marie Gordon, M.D., M.P.H., 
in her/his report.  A complete rationale for 
all opinions expressed and conclusions 
reached must be offered.

The cardiologist should provide a copy of 
his/her curriculum vitae.

3.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.  By this remand, 
the Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the appellant until he is 
notified by the RO.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


